[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 10-15960
                                                        NOVEMBER 28, 2011
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________                CLERK

               D.C. Docket No. 5:08-cv-00279-WTH-DAB



JULIAN BUTLER,

                                                        Petitioner-Appellant,

                                 versus

WARDEN, FCC COLEMAN - MEDIUM,

                                                       Respondent-Appellee.

                     ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                          (November 28, 2011)

Before EDMONDSON, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
      Julian Butler, a pro se federal prisoner, appeals the district court’s denial of

his petition for a writ of habeas corpus, filed pursuant to 28 U.S.C. § 2241.

Construing Butler’s brief liberally, he contends that the district court erred in

refusing to modify his federal sentence to reflect the time that he spent in state

prison. Below, Butler asserted that he was entitled to a nunc pro tunc designation

stating that his federal sentence commenced on either of the dates he was

sentenced in state or federal court, rather than the day he was turned over to

federal authorities after having served his state sentence. Alternatively, Butler

argued that, pursuant to 18 U.S.C. § 3585(b), the district court should have credited

his federal sentence with the amount of time he spent in state custody beyond his

state sentence.

      Like other questions of law, we review de novo the availability of habeas

relief under § 2241. Darby v. Hawk-Sawyer, 405 F.3d 942, 944 (11th Cir. 2005).

“A sentence to a term of imprisonment commences on the date the defendant is

received in custody awaiting transportation to, or arrives voluntarily to commence

service of sentence at, the official detention facility at which the sentence is to be

served.” 18 U.S.C. § 3585(a).

      However, when the federal government takes possession of a state prisoner

pursuant to a writ of habeas corpus ad prosequendum, the state’s custody is not

                                           2
interrupted, and thus the prisoner’s federal sentence does not begin to run until he

is turned over to federal authorities after having served his state sentence. See

Causey v. Civiletti, 621 F.2d 691, 693 (5th Cir. 1980) (“The law is clear in this

Circuit that, if a defendant is in state custody and he is turned over to federal

officials for federal prosecution, the state government’s loss of jurisdiction is only

temporary . . . A writ of habeas corpus ad prosequendum is only a ‘loan’ of the

prisoner to another jurisdiction for criminal proceedings in the receiving

jurisdiction.”); see also United States v. Evans, 159 F.3d 908, 912 (4th Cir. 1998)

(“A federal sentence does not begin to run, however, when a prisoner in state

custody is produced for prosecution in federal court pursuant to a federal writ of

habeas corpus ad prosequendum. Rather, the state retains primary jurisdiction over

the prisoner, and federal custody commences only when the state authorities

relinquish the prisoner on satisfaction of the state obligation.”).

      The manner in which a state chooses to impose and execute its sentences does

not affect the sovereign right of the United States to impose and execute its sentences

in the manner deemed appropriate by the federal courts and federal authorities. See,

e.g., Finch v. Vaughn, 67 F.3d 909, 915 (11th Cir. 1995) (collecting cases). When

computing a federal sentence:

      [a] defendant shall be given credit toward the service of a term of

                                           3
        imprisonment for any time he has spent in official detention prior to the date
        the sentence commences –

              (1) as a result of the offense for which the sentence was imposed; or

              (2) as a result of any other charge for which the defendant was arrested
                     after the commission of the offense for which the sentence was
                     imposed;

              that has not been credited against another sentence.

18 U.S.C. § 3585(b). A prisoner cannot, however, receive double credit for detention

time. See Dawson v. Scott, 50 F.3d 884, 887 n.4 (11th Cir. 1995).

        Here, the court did not err in denying Butler’s nunc pro tunc request that his

federal sentence be made retroactive to any date earlier than July 21, 2006.

Because Butler was not in federal custody until that date, and the sentencing court

ordered that his sentence run consecutive to any state sentence, the district court

properly concluded that Butler’s sentence should be calculated beginning on that

date.

        However, the district court was bound to calculate a sentence in accordance

with 18 U.S.C. § 3585(b). Because Butler was arrested on the state charges after

commission of the federal offense, if he was detained without credit towards any

sentence prior to serving his federal sentence, he would be entitled to credit on his

federal sentence under 18 U.S.C. § 3585(b)(2). In this case, though the record



                                           4
indicates that Butler received a total sentence of 30.3 months’ imprisonment, the

record does not clearly show what sentences Butler received in each of his four

concurrent state judgments. Because the length of one particular sentence – case

number CRC0207264CFANO – will affect whether Butler is entitled to credit on

his federal sentence, we vacate and remand with instructions to expand the record

and calculate any potential uncredited days of detention.

      AFFIRMED IN PART; VACATED AND REMANDED IN PART.




                                         5